EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Kyle R. Satterthwaite (Reg. No. 62,594) on 24 March 2021.
The application has been amended as follows: 
Please amend the following claims:
1. (currently amended) [[An]] A system, comprising:
 an exterior insulation panel configured to be positioned in an exterior building envelope of a building in an installed position and placed externally over a framed wall of said building envelope, the insulation panel having an interior face configured to face toward an interior space of the building in the installed position in the building envelope, an exterior face lying opposite the interior face configured to face away from the interior space of the building in the installed position in the building envelope, and a foam core laminated with a perforated interior facer at the interior face of the panel, 
wherein the exterior insulation panel is further characterized by:
a set of raised longitudinal ribs residing at spaced intervals across the interior face, said longitudinal ribs being of raised profile relative to said interior face such that placement of said defines an open drainage space located between said framed wall and said exterior insulation panel[[s]] at an area of the interior face between said raised longitudinal ribs; [[and]]
perforations in the perforated interior facer that are located at said area between said raised longitudinal ribs, and that enable, during moisture rich conditions, migration of excess moisture from said drainage space into the foam core in order to temporarily hold said additional excess moisture within the foam core until relaxation of said moisture rich conditions; and
furring strips that are partially recessed into, or embedded within, the exterior face of the insulation panel at spaced intervals thereacross in positions partially protruding from said exterior face, wherein exterior cladding is placed against said furring strips and an air cavity is delimited between the exterior cladding and the exterior face of the insulation panel and at an area of the exterior face between said furring strips,
wherein the exterior insulation panel resides in the installed position placed over the framed wall with the interior face of the insulation panel facing inwardly toward said interior space of the building and said exterior face facing outwardly away from said interior space of the building, said drainage space is left open between the interior face of the insulation panel and the framed wall, and said perforations in the perforated interior facer are open to said drainage space.

5. (canceled).

6. (currently amended) The system of claim 1 wherein the exterior face[[r]] of the insulation panel is laminated with a perforated exterior facer, 

8. (currently amended) The system of claim 1 wherein the perforated interior facer comprises a metalized polymer film.

9. (currently amended) The system of claim 1 wherein the perforated interior facer has an average perforation diameter of no more than 1/8-inch.

10. (currently amended) The system of claim 1 wherein the perforated interior facer has an average perforation diameter of no less than 1/64-inch.

11. (currently amended) The system of claim 1 wherein the perforated interior facer has an average perforation diameter of between 1/64-inch and 1/16-inch, inclusive.

12. (currently amended) The system of claim 1 wherein a perforated area of the perforated interior facer is no more than 3% of a total overall area of said interior facer.

13. (currently amended) The system of claim 1 wherein a perforated area of the perforated interior facer is no more than 2% of a total overall area of said interior facer.

14. (currently amended) The system of claim 1 wherein a perforated area of the perforated interior facer is between 0.5% and 2% of a total overall area of said interior facer.

system of claim 1 wherein a perforated area of the perforated interior facer is approximately 1% of a total overall area of said interior facer.

16. (currently amended) A method of using the system of claim 1 in a finished building envelope, said method comprising, during moisture-rich environmental conditions, using said perforations in the perforated interior facer to admit migration of said excess moisture from said drainage space of the finished building envelope into the foam core for temporary holding of said migrated moisture within said foam core.

18. – 20. (canceled).

21. (currently amended1) The system of claim 1 includes a perforated exterior facer that has additional perforations therein that enable, during said moisture rich conditions, migration of additional excess moisture from said air cavity into the foam core in order to temporarily hold said additional excess moisture within the foam core until relaxation of said moisture rich conditions.

22. (canceled).

23. (new) The system of claim 1 wherein each longitudinal rib aligns with a respective one of the furring strips.

24. (new) The system of claim 21 wherein the exterior face of the insulation panel that includes the perforated exterior facer is laminated.

The following is the Examiner’s statement of reasons for allowance: 
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a system having the combination of structural elements set forth in the independent claim, the structural cooperative relationships of elements set forth in the independent claim and the structural configuration having the capability of performing the functions set forth in the independent claim.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The replacement drawings received on 18 December 2020 are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 21 has been further amended to differentiate its scope from that of claim 6.